Citation Nr: 1225279	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-47 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested a hearing before the Board at the RO on his November 2010 substantive appeal.  This request was reiterated in December 2010 and September 2011 letters from the Veteran's representative.  However, in March 2012, the Veteran was contacted by telephone and asked if he still wished a hearing before the Board.  The Veteran responded that he wanted his case immediately forwarded to the Board, and the hearing request is therefore deemed withdrawn in accordance with 38 C.F.R. § 20.704(e) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic respiratory disability, diagnosed as obstructive lung disease, is etiologically related to active duty service.


CONCLUSION OF LAW

The Veteran's obstructive lung disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic respiratory disability as it was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of a current respiratory disability.  Pulmonary function tests (PFTs) performed throughout the claims period have been indicative of obstructive airway disease, and the Veteran has been diagnosed with asthma and chronic obstructive pulmonary disorder (COPD) by private physicians and at the Minneapolis VA Medical Center (VAMC).  The most recent medical opinion, issued in June 2012 by a VA pulmonary physician, also included a diagnosis of obstructive lung disease that was consistent with asthma.  Recent chest imagining studies have also shown various nodules in the bilateral lungs, though these were deemed non-significant by the June 2012 VA pulmonologist.  The first element of service connection-a current disability-is therefore demonstrated. 

The record also establishes the presence of an in-service injury.  Service records establish that the Veteran was treated for asthma on two occasions during active duty service; first in August 1953, when he required a four day stay in the dispensary aboard the naval vessel, the USS GENERAL W. M. BLACK. The Veteran was also treated again for asthma in April 1954.  His lungs and chest X-ray were normal at the December 1955 separation examination.  The documented treatment for asthma during active duty clearly establishes an in-service injury.  

With respect to the third element of service connection, a nexus between the current disability and in-service injury, the record contains medical and lay evidence in support of the claim.  The Veteran and several members of his family have reported a continuity of symptoms since service, stating in multiple letters that the Veteran has experienced trouble breathing since active duty.  There are also two medical opinions weighing in favor of the claim.  In December 2010, the Veteran submitted a private opinion from a doctor of osteopathy diagnosing COPD and finding that the Veteran's disability had its onset during active duty service based on the contents of the service treatment records.  Similarly, the VA pulmonologist who provided an expert medical opinion in June 2012 found that the Veteran's obstructive lung disease (diagnosed as asthma) was first manifested during active duty service.  Although the record also contains a medical opinion weighing against the claim provided by the VA examiner in November 2010, the Board finds that the balance of the competent and credible lay and medical evidence establishes that the Veteran's obstructive lung disease was incurred during active duty service.  All three elements of service connection are present, and the claim is granted.  

The Board also finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for a respiratory disability, diagnosed as obstructive lung disease, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


